WOOLLEY, Circuit Judge.
Arthur Kill, a natural waterway, divides Staten Island from New Jersey. Following a winding course in a genera L north and south direction, and being made navigable by constant dredging, it is used as a convenient shortcut for craft of all kinds and particularly for tows moving' between New York and Port Reading.
Early in the morning- of August 27, 1930, during a heavy fog, a tow belonging to the Reading Company came into collision with a Drill Boat owned by the New Jersey Salvage & Dredging Company, and chartered, and then operated, by the New Jersey Shipbuilding & Dredging- Company in deepening’ the channel of the Kill through rock formation. The Diill Boat was damaged. The receivers for the charterer filed a libel in the District Court of the United States for the District of New Jersey against the two tugs in charge of the tow. The case came to trial on a petition in admiralty filed by the Reading Company, owner of the tugs, for exoneration from or limitation of liability. On findings that the tugs were not at fault and that the fog bell of the Drill Boat was not seasonably sounded the trial court entered a decree for the Reading Company and its tugs. The receivers for the charterer of the Drill Boat took this appeal.
The factual situation in this case is unusual in that there are two stories of the collision, as told by the respective parties, which on the undisputed primary facts are wholly opposed one to- the other in the intended inferences of negligence yet, we think, are consistent with each other upon the ultimate fact as to the cause of the collision. It seems to be a ease where everybody is telling the truth and where, in consequence, the testimony for both parties must, if possible, be accepted or the testimony for one party or the other be arbitrarily ignored in reaching a judgment.
On the night before the collision the tug “Wyomissing,” assisted by the tug “Ashbourne,” left the Upper Bay, New York, with twenty-nine light coal barges in tow bound for Pori Reading. The tow was made up of seven tiers of four boats abreast with one boat tailing the last tier. The “Wyomissing” was ahead. She was the dominating tug. On her depended the navigation of the tow. The “Ashbourne,” acting as helper, was made fast on the starboard side of the tow abreast the starboard boat in the sixth tier. The tide was ebb, that is, running to the southward, in the same direction the tow was proceeding. The weather was fair with no wind of any account and so continued until the tow was rounding Tremí ey Point, well down the Kill, when a thick Cog was observed coming in Loin Staten Island. In the forward tug a pilot was at the wheel, a de,ekhand sitting nearby, and the captain off watch. The pilot immediately sent the deckhand to the bow of the tug as a lookout, slowed down to one bell and commenced (and thereafter continued) to sound regulation fog signals. When the fog shut in, wholly blotting out all navigation landmarks, the pilot was confronted with this situation: His tug was in charge of a tow of more than 1000 feet in length; it was on the northerly side of Tremí ey Point moving southwardly aro-und that bend of the Kill on an ebb tide which, as is known to all pilots, sots the tow out of the channel eastwaidly toward the Staten Island shore. It was impossible or, from the standpoint of a marine maneuver, impracticable to stop the tow midstream, for such an attempt would inevitably result in the tow, propelled by the ebb tide, piling up upon the tug. Nor was it possible or practicable to maneuver the tow through the winding Kill when blinded by fog.- So the situation, as thus far stated, admitted of a maneuver, common in such cases, of rounding to, that is, to head the tug across stream towards the dock of the American Cyanamid Company on the Now Jersey shore, allow the ebb tide to set the tow down stream, then move upstream against the tide, tie up at the dock and wait for the fog to li ft. But this maneuver was questionable in view of the fact, known to the tug’s pilot and her captain, that the Drill Boat had for several months been working- at different locations o-n a rock ledg’e beneath the river south of Trernley Point and that she probably was some*836where in that vicinity. Before the fog shut 'in, the pilot of the tug did not, and, probably because of the bend of the stream, could not see the Drill Boat or her lights. On hearing his tug’s fog signals the captain, leaving his berth, went to the pilot house and asked the pilot for the tug’s position. On being informed, he asked: “Where is that digger?” The pilot, not having seen the Drill Boat and not having heard her fog signals, answered: “I don’t know.” The pilot and captain of the tug were alert to the probable presence of the Drill Boat somewhere below the bend and were fully aware of its danger to the tow in any maneuver it might make. Discussing the situation, they listened intently for her fog signals, because on her presence and position indicated by her signals, or by their absence, depended the maneuver which the tug must make to protect her tow. Had the Drill Boat sounded signals, or, sounding signals, had they been heard on the tug, the maneuver which the tug would have made was to descend towards the Drill Boat (moored, as it turned out, in the eastern or Staten Island side of the channel opposite the Cyanamid dock), pass her starboard to starboard eastwardly of the channel, turn westwardly across stream toward the New Jersey shore, then, completing the loop, head upstream against the tide and tie up at the Cyanamid dock, leaving the Drill Boat safely within the orbit of the maneuver which (until the tow straightened out) would be in the form of the letter “U.” Not hearing fog signals from the Drill Boat — essential to this maneuver — the pilot and captain of the tug concluded she had been taken away or moved off her location and, consequently, began the rounding to maneuver. That was a mistake for shortly after starting the maneuver the tug, when within 300 feet of the Drill Boat, heard her fog signal for the first time. Signalling the helper tug to reverse her engines and thereby stay the movement of the tow, the leading tug cut herself loose. The tow swung around the Drill Boat and caused the injury complained of. Whether the tug’s mistake amounts to negligence depends, it would at first seem, on the conduct of the Drill Boat in performing her duty of disclosing her presence and position by sounding fog signals. That is the other story of the case. Before coming to it, we shall dispose of some contentions made by the libellants as to other acts of negligence which they charge to the leading or dominating tug, the first of which is that she was at fault in failing to have a lookout.
Admittedly, the lookout was not at his post before the fog was observed. It is equally certain that he was at his post before the fog set in and that because of its density he would see nothing and, for some reason, he heard nothing from the Drill Boat. We discover no causal connection between the tug’s failure to maintain a lookout when the weather was clear and the collision which occurred in the fog, under authority of Ship Blue Jacket v. Tacoma Mill Co., 144 U. S. 371, 12 S. Ct. 711, 718, 36 L. Ed. 469, in which the court said: “It is well settled that the absence of a lookout is not material where the presence of one would not have availed to prevent a collision.” The Nacoochee, 137 U. S. 330, 11 S. Ct. 122, 34 L. Ed. 687. This pronouncement conforms to the principle of article 29 of the Inland Rules for Preventing Collisions, 33 USCA § 221, in respect to neglect of proper precautions. That rule provides: “Nothing in these rales shall exonerate any vessel " * * from the consequences of any neglect * * * to keep a proper lookout * * *.” We find'that the collision was not a consequence of the tug’s failure to have a lookout at his post before the fog set in.
The libellants’ next contention is that the petitioner’s tugs were at fault in proceeding on the wrong side of the channel in violation 'of the Narrow Channel Rule and the War Department’s Regulations. Article 25 of the Inland Rules for the Prevention of Collisions, 33 USCA § 210, provides: “In narrow channels every steam vessel shall, when it is safe and practicable, keep to that side of, the fairway or mid-channel which lies on the starboard side of such vessel.”
It happened that the Drill Boat was in the extreme easterly side of the channel with plenty of water between her and Staten Island. It was customary for tows descending the Kill on an ebb tide with the drift toward Staten Island not, at this point, to keep to the right of mid-channel, according to the rule, but to keep to the left. This practice was pursued because if the tug and tow passed the Drill Boat on the right — port to port — the drift of the ebb tide would carry them toward, and perhaps into, the Drill Boat. Moreover, if the U maneuver, an admittedly proper one, were to be performed, it was necessary to shape the course of the tug and tow to the left of mid-channel, passing the Drill Boat starboard to starboard, and, after turning, come upstream on the right of mid-channel and tie up at the dock. If, because of the rule, a reverse movement were required, comprising a descending passing on the right of mid-channel, a looping turn eastward, an ascending passing on the left, and then a *837cross-course westward to the New Jersey shore to- tie up, the maneuver would he somewhat in the form of the loiter “S” with the Drill Boat in a position somewhere in its curves with collision almost inevitable.
We find no fault on the part o£ the tug- and tow in abandoning the U maneuver when it heard no signals sho wing the presence and position of the Drill Boat. The question of fault or negligence arises from the tug’s rounding to maneuver (including her position, necessary to that maneuver, on the’left of mid-channel) to which she committed herself before she had picked up the Drill Boat’s signals.
The story of the Drill Boat is short and certain. Eight witnesses, ranging- from deckhands and machinists to the two captains, testified consistently with one another that immediately the fog shut in a member of the crew was sent io the fog boll where he remained sounding fog* signals three or four times a minute for ten or twenty minutes before the collision. Moreover, all this time, that is, up to three to six minutes, of the collision, the drills were working, making a noise that ordinarily can be heard a great distance but which in this instance was not heard on the tug.
We cannot, on this evidence, find negligence or even tardiness on the part of the crew of the Drill Boat in sounding fog signals. Nor was there evidence that its fog bell was inadequate in size or sound. Unless we were arbitrarily to ignore this evidence, we cannot find negligence on the part of the Drill Boat. And, similarly, unless we were arbitrarily to ignore the evidence of the tug’s crew, we cannot find negligence on the part of the tug. We cannot disregard the testimony of either group of witnesses, for none was contradicted and the credibility of no witness attacked.
This is not a ease which is perplexing and difficult of decision because of inconsistency in testimony but is a case in which, after careful study of the entire record, we find all the testimony consistent and pointing very clearly and directly to one ultimate fact, which is that the collision was not the result of negligence of anybody but was a true case of inevitable accident. All lights were set; all signals were sounded, seasonably and adequately. Everyone was alert and watchful. The tugs’ signals were heard upon the Drill Boat, not when they were commenced but a few minutes afterward. The Drill Boat’s signals, properly begun when the fog shut in and continued for ten or twenty minutes, were not heard on the tug by those listening* for them until she was within 200 feet of the Drill Boat, a matter of two or three minutes before the collision. The noise of the drills was not heard at all.
The reason for these curious results may have been pockets in the fog or other atmospheric phenomena with which mariners in contending with that enemy of safe navigation are familiar. Whatever the cause, failure of the tug, though listening* all the time, to hoar the Drill Boat’s signals until too late to avail herself of the Drill Boat’s position thereby disclosed, was not her fault and, in consequence, her failui e properly to maneuver her tow was not negligence. Eor these reasons, we are constrained to affirm the decree and notice of settlement here on appeal.